Citation Nr: 0326061	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  02-05 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for malaria.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  

This case comes before the Board of Veterans Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claim for 
service connection for malaria.  

In a May 2002 VA Form 9, the veteran requested a Travel Board 
hearing at the RO.  However, in a statement dated June 17, 
2002, he withdrew his request for a hearing.  38 U.S.C.A. 
§ 20.704(e) (2002).  


FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his claim was obtained.  

2.  There is no medical evidence currently of record 
indicating the veteran had malaria either while on active 
duty in the military or even at any time during the many 
years since, much less residuals of it.


CONCLUSION OF LAW

Malaria was not incurred or aggravated during service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103.  Second, the VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.   

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  For example, 
the discussions in the October 2001 rating decision appealed 
and in the April 2002 statement of the case informed the 
veteran of the information and evidence needed to 
substantiate his claim and of the governing laws and 
regulations.  Additionally, a letter dated in April 2001 from 
the RO specifically informed him of the enactment of the VCAA 
and all that it entails.  This included apprising him of VA's 
duty to notify under this new law, VA's duty to assist in 
obtaining evidence, what the evidence must show for 
entitlement, when and where to send pertinent information, 
what VA had done to assist in the development of the claim, 
and how to contact VA for additional assistance.  The RO also 
informed him that it would obtain any VA or other Federal 
records that he identified.  

The documents and communications mentioned above, especially 
when considered collectively, also explained what evidence 
the veteran was personally responsible for obtaining and what 
evidence VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
And the basic requirements for establishing his entitlement 
to service connection for malaria have remained unchanged, 
despite the change in the law with respect to the preliminary 
duties to notify and assist.  

All medical and other evidence cited by the veteran as 
relevant to his claim either has been obtained or, if not, is 
unobtainable.  Unfortunately, all of his service medical 
records (SMRs) could not be obtained.  As a means of 
obtaining the missing SMRs, the RO contacted the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, which 
is a military records repository.  The NPRC indicated that 
the veteran's SMRs were destroyed in a fire at that facility 
in 1973; the NPRC subsequently submitted information from the 
Hospital Admission Card data files created by the Surgeon 
General's Office (SGO).  The RO also obtained records of 
several private doctors the veteran cited as supportive of 
his claim.  

The Board finds, then, that VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  VA also has satisfied its duty to assist 
him with his claim, to the extent possible.  And as will be 
explained later, his claim must be denied-not because of his 
missing SMRs, but rather, since there is no competent medical 
evidence of record which confirms that he has any residuals 
of malaria related to service.  It is the absence of any 
current showing of malaria or any residuals thereof, much 
more so than the missing SMRs, which is fatal to his appeal.  
See, e.g., Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  
Also found at Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Because of the missing SMRs, however, the Board has a 
"heightened" duty to more fully articulate the reasons and 
bases for its decision and to carefully consider applying the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991).

There are a few other points worth noting before proceeding 
further.  As noted above, the RO also has considered the VCAA 
and its implications.  See the RO's letter to the veteran, 
dated April 19, 2001, which was sent prior to adjudicating 
his claim in October 2001.  Consequently, there is no risk of 
prejudicing the veteran in going ahead and deciding his 
appeal.  He has been told what the requirements are 
to establish service connection, has been provided ample 
opportunity to present evidence meeting these requirements, 
and has had the assistance of the RO to develop every 
possible source of evidence or information that might 
substantiate his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  In the circumstances of this case, further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, no further assistance to the veteran with the 
development of evidence is required for this claim.  

II.  Factual Background

As already acknowledged, the veteran's SMRs are unavailable.  
And this is indeed an unfortunate situation.  In response to 
the RO's attempts to obtain his SMRs, the NPRC explained that 
the records may have been destroyed in a fire that occurred 
at the facility in 1973.  The Board recognizes the particular 
importance of supplying reasons and bases for a decision 
when, as here, a veteran's SMRs have been destroyed.

In O'Hare v. Derwinski, 1 Vet. App. 365 (1991), the Court 
explained that "where service medical records are presumed 
destroyed...the Board's obligation to explain the findings 
and conclusions...is heightened."  

The record indicates that, in August 2000, the NPRC submitted 
information from the Hospital Admission Card data files 
created by the SGO.  These records show hospitalizations in 
December 1944, January 1945, and July 1945; but  these 
records show no complaints, treatment, or a diagnosis of 
malaria.

The same is true for many, many years after the veteran's 
service in the military ended in January 1946.

In March 2001, the veteran filed a claim for service 
connection for malaria.  He also filed other claims for open 
heart surgery, colon cancer, arthritis, and prostate cancer.

Medical evidence of record, including VA as well as private 
treatment reports, dated from November 2001 to June 1992, 
show no complaints, treatment, or a diagnosis of malaria.


III.  Legal Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  



Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  This does 
not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus or 
link between the in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a diagnosis or, say, a 
nexus to service, competent medical evidence is required.  So 
this evidentiary burden typically cannot be met simply by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



The Board has thoroughly reviewed the evidence of record in 
this case.  Unfortunately, it does not even show the veteran 
has, or ever has had, malaria, much less that it is related 
to his service in the military.

Applying the Hickson analysis, the initial question is 
whether there is medical evidence of current disability, 
i.e., a medical diagnosis confirming the veteran in fact has 
malaria.  Unfortunately, there is not.  And by the same 
token, there also is no probative evidence or other 
indication that he even had the condition while on active 
duty in the military.  So Hickson element (2) has not been 
satisfied, either.  Despite his contentions to the contrary, 
there simply is no objective indication that he had relevant 
complaints (symptoms, etc.) or received a diagnosis of 
malaria at any time while in service.

Since there is no medical evidence currently of record 
confirming the veteran has, or ever has had, malaria, much 
less that it is related to his service in the military, 
the preponderance of the evidence is against his claim.  
Consequently, there is no reasonable doubt to resolve in his 
favor.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 
9 Vet. App 518, 519 (1996).  Accordingly, service connection 
for malaria is not warranted.


ORDER

The claim for service connection for malaria is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



